Per Curiam.

The determinative question now before the court is whether the claimant sustained an injury within the contemplation of the Workmen’s Compensation Act. This court is of the opinion that she did not. The alleged injury suf*259fered by claimant was not a physical or traumatic damage or harm accidental in character and as a result of external and accidental means in the sense of being the result of a sudden mishap, occurring by chance, unexpectedly and not in the usual course of events, at a particular time and place. The fact that claimant exerted more force in lifting the metal plate than was ordinarily required in the course of her work does not entitle her to recover workmen’s compensation.
The judgment of the Court of Appeals is reversed and final judgment is rendered for defendants, on authority of Dripps v. Industrial Commission, 165 Ohio St., 407, 135 N. E. (2d), 873. See, also, Davis v. Goodyear Tire & Rubber Co., 168 Ohio St., 482, 155 N. E. (2d), 889.

Judgment reversed.

Weygandt, C. J., Matthias, Bell, Herbert and Peck, JJ., concur.